DETAILED CORRESPONDENCE

Claims 1-16 are pending.  Claims 17-20 have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/2020, 12/23/2020, 2/8/2921, and 4/20/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 


Claim Interpretation
In claim 3, no patentable weight has been given to the term “reset” beyond such chamber and piston being a third chamber and piston.
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a pump, classified in F04B53/14.
II. Claims 11-16, drawn to a method of operating a pump in a wellbore, classified in F04B53/14.

III. Claims 17-20, drawn to a method of producing fluid from a wellbore, classified in E21B43/126.
The inventions are independent or distinct, each from the other because:
Inventions I and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the pump of invention I can be used to practice another and materially different process in that it can be used in the manner described in invention II with or without the positioning of the pump or the packer required by invention III.
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design and mode of operation, function and effect in that invention II requires a particular pump to have a drive piston in a drive chamber responsive to pressure application by opening and/or closing first and second traveling valves, none of such features being present in invention III, and further the practice of invention II would not infringe Invention III, and vice-versa.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A different field of search is shown, because it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Bruce Patterson (attorney of record) and Simon Harrall (of the firm) on 8/10/2022 a provisional election was made without traverse to prosecute the invention of inventions I and II, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 8  The claim is incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: what is fluidly coupled with a portion of the drive chamber by the drive fluid passage.  Claim 9 depends from claim 8.
Claim 11  The claim is unclear as to whether the two “causing” steps are a result of moving the pistons or another cause.  Additionally, the claim is incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the second traveling valve’s structural relationship to other claim elements.  Claims 12-16 depend from claim 11.
Claim 13  There is insufficient antecedent basis in the claim for “the pressure from the drive fluid”.  Claims 14-16 depend from claim 13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gault (US3912420).
Claim 1  Gault discloses a pump [Figs. 3-5; abstract; col. 7, line 1 – col. 8, line 61] comprising: 
a drive chamber 81a,82a [col. 7, lines 14-39]; 
a production chamber 83a,85a [col. 7, lines 14-39] having a fluid inlet [at standing valve 87a] configured to permit entry of fluids external to the pump into the production chamber; and 
a piston assembly comprising: 
a drive piston 69a axially movable within the drive chamber, a production piston 71a axially movable within the production chamber, a tube 73a coupling the drive piston with the production piston, and a first traveling valve 79a axially separated from a second traveling valve 77a [col. 8, lines 5-57].
Claim 2  Gault, as discussed with respect to claim 1, discloses that the fluid inlet includes: a standing valve 87a [Figs. 3-5]; a filter; or a combination of a standing valve and a filter.
Claim 11  As discussed with respect to claim 1, Gault discloses a method of operating a pump in a wellbore [Figs. 3-5; abstract; col. 7, line 1 – col. 8, line 61], comprising: 
applying a pressure [annulus fluid enters through port 84a and will exert some pressure on the lower side of drive piston 69a, especially when pumping has just started such that the head in the annulus is greater than the head above and on drive piston 69a] to a drive piston 69a in a drive chamber 81a,82a [col. 7, lines 14-39], thereby moving the drive piston in a first direction [i.e., the upstroke, with the annulus fluid pressure being a contributor to upward movement of drive piston 69a] and thereby moving a production piston 71a in the first direction [the production piston 71a always moves in the same direction as the drive piston 69a]; 
causing a first traveling valve 79a associated with the production piston to close; and causing a second traveling valve 77a above the first traveling valve to open [Fig. 4; col. 8, lines 5-57].
Claim 12  Gault, as discussed with respect to claim 11, discloses drawing a reservoir fluid into a lower portion of a production chamber below the production piston while the production piston moves in the first direction [i.e., while the standing valve is open; Fig. 4].
Claim 13  Gault, as discussed with respect to claim 12, discloses releasing the pressure from the directly beneath the bottom of drive piston 69a after moving the drive piston in the first direction [in the sense that the net upward pressure by the fluid exerted against the bottom of drive piston 69a is reversed such that the bottom side of the drive piston now exerts pressure against such fluid], thereby: 
moving the drive piston in a second direction [i.e., downstroke] opposite the first direction and moving the production piston in the second direction; 
causing the first traveling valve to open; and causing the second traveling valve to close [Fig. 5].
Claim 14  Gault, as discussed with respect to claim 13, discloses that moving the drive piston 69a and the production piston 71a in the second direction [downstroke] moves the reservoir fluid in the lower portion 85a of the production chamber through the first traveling valve 79a into an upper portion 83a of the production chamber above the production piston [Fig. 5].
Claim 15  Gault, as discussed with respect to claim 14, discloses reapplying the pressure to the drive piston [a next upstroke whereby the annulus fluid entering through 84a contributes to the upward pressure on drive piston 69a], thereby: 
moving the drive piston and the production piston in the first direction [upstroke]; and 
moving the reservoir fluid in the upper portion 83a of the production chamber through the second traveling valve 77a into an upper portion 81a of the drive chamber above the drive piston [Fig. 4].
Claim 16  Gault, as discussed with respect to claim 15, discloses that moving the drive piston in the first direction [upstroke] causes the reservoir fluid in the upper portion of the drive chamber to exit the pump [i.e., it exits from the pump barrel 67a].

Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The limitations of claim 3 were not located in one reference, or a reasonable combination of references, particularly with regard to the piston assembly including a reset chamber and a reset piston.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Heard (US3918845) appears to disclose all the limitations of at least claims 1 and 11.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820. The examiner can normally be reached 7-4 Eastern - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEORGE S GRAY/               Primary Examiner, Art Unit 3676